Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00736-CR

                                       IN RE Ruben NERIO, Jr.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Ruben Nerio Jr. filed this pro se petition for writ of mandamus on October 23,

2013, complaining the trial court lacked jurisdiction to revoke his probation in two underlying

criminal cases. In April 2013, Scott McCrum was appointed to represent relator in connection with

the underlying criminal cases. We conclude that any original proceeding on the issues presented

should be presented by relator’s counsel. Relator is not entitled to hybrid representation. See

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se mandamus petition will be treated as presenting nothing for

this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston




1
 This proceeding arises out of Cause Nos. 2005CR1231 and 2005CR1529, both styled The State of Texas v. Ruben
Nerio Jr., pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Angus K. McGinty
presiding.
                                                                                     04-13-00736-CR


[1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied.

See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-